Case 1:19-cv-00097-CFC-CJB Document 233 Filed 01/13/21 Page 1 of 1 PagelD #: 13478

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

MAGNOLIA MEDICAL )
TECHNOLOGIES, INC., )
Plaintiff,
V. Civ. No. 19-97-CFC/CJB
KURIN, INC.,
Defendant.
ORDER

At Wilmington this 13" day of January, 2021, having considered the Report
and Recommendation issued by United States Magistrate Judge Jennifer L. Hall on
December 28, 2020, and upon the expiration of the time allowed for objections
pursuant to Rule 72 of the Federal Rules of Civil Procedure with no objections
having been filed;

IT IS ORDERED that:

1. Magistrate Judge Hall’s Report and Recommendation (D.I. 218) is

adopted.

2. Plaintiff's motion to amend (D.I. 166) is denied.

LL O_,

United States Districgdtidge
